         Case 1:19-cv-00960-LY-SH Document 1 Filed 09/27/19 Page 1 of 3

                                                                                   FILED
                                                                                  SEP 2 7 2019
                                                                              CLEJitK, U. . 011
                                                §   IN THE UNITED        ST~Jf"N DMiiidil:
                                                §
                                                §   DISTRICT COURT
                                                §
THE STATE OF TEXAS                              §   WESTERN DISTRICT TEXAS

                                                    A19CV096,0 LV
                     PETITION FOR WRIT OF HABEAS CORPUS

TO THE WESTERN DISTRICT UNITED STATES COURT:

       COMES NOW Alex Perry Neal, the Petitioner in the above styled and numbered cause

who is committed to trial by (and thus in the custody) of The State Of Texas. He petitions this

Court for a writ of habeas corpus in cause no. 005-84128-2019 tried in the County Court ofLaw

5 of Collin County, Texas by Judge Dan Wilson. Petitioner would show that his constitutional

rights have been violated in support thereof.


                                       I. SPEEDY TRIAL

       On 8/18/18 Plano Police officer Joe Claggett filed a complaint with the Court in

which he stated that his wife Jennifer Claggett had been harassed by Alex Neal and then

proceeded to arrest him in part for such action without a warrant. Neal was not arraigned

for these charges untill/19/19. According to County of Riverside v. McLaughin, 500 U.S.

44 and Texas Code of Criminal Procedure 14.06. An individual arrested without a warrant must

be given a probable cause determination by a judge within 48 hours.

                                   II. DOUBLE JEOPARDY

       Plano Police Officer Joe Claggett is the victim named in two separate similarly charged
            Case 1:19-cv-00960-LY-SH Document 1 Filed 09/27/19 Page 2 of 3



offenses from the same date. He filed charges for Obstruction or Retaliation on 8/18/18 citing

that he was threatened by the Petitioner and that the Petitioner had harassed he, his wife

Jennifer Claggett, and Plano Police Officer Keith Boutte. While released on bail between

11/16/18 and 1/17/19, the Defendant attempted to press charges against members of the police

department by telephone. He was retaliated against and falsely accused by Claggett, Judge John

Roach Jr., and District Attorney Bobby Huber of violating the conditions of his release by

harassing and threatening members of the Plano Police; Alec Newtown and Joe Claggett among

others.

          After arresting the Petitioner on 1/17/19, the Court charged him with a second

Harassment complaint naming Jennifer Claggett as the victim from 6 months prior on 8/18/18.

The similar included criminal component of "threatening" between the various offenses of

Obstruction or Retaliation and Harassment coupled with the offense dates and victims named

either in the affidavits or verbally point to the commission of double jeopardy punishment by the

Court for the same alleged offense.

                                   Ill. ILLEGAL SEARCH

          A search warrant for Facebook was signed 5 days after Neal was arrested however

Plano Police officer Joe Claggett used Social Network Analysis beforehand in a clear

violation of this warrant and the expectation of privacy of the Petitioner. Claggett (who's

brother stars in the police reality TV show Dallas SWAT) was unlawfully surveilling and

obsessively stalking Neal's family since May 2017 when Neal had reported to the Plano

Police that he was working on a technology project and had just met the famous inventor

of the iPhone Steve Jobs' daughter.
        Case 1:19-cv-00960-LY-SH Document 1 Filed 09/27/19 Page 3 of 3




WHEREFORE premises considered, the Petitioner prays the Court will grant this petition

for writ of habeas corpus to remedy constitutional violations by the Court.



                                                                                         '--~--
                                                Petitioner
                                                Alex Perry Neal
                                                469-585-8472
                                                PROSE
